Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 23, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 23, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00890-CV
____________
 
IN RE JESSE HERRERA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 13, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  
Relator seeks to compel the Harris County
District Clerk to file documents in  cause number 2004-21542.  Although it appears the District Clerk has made
a clerical error, this court may issue a writ of mandamus against a district
clerk only when necessary to enforce the jurisdiction of this court.  Tex.
Gov=t Code Ann. ' 22.221(a) (Vernon 2004).  Because relator
does not allege that the district clerk is interfering with our jurisdiction, relator has not established that he is entitled to mandamus
relief.  
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
Petition Denied
and Memorandum Opinion filed September 23, 2004.
Panel consists of
Justices Anderson, Hudson, and Frost.